                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

ANTONIO JOHNSON
ADC #104400                                                                            PLAINTIFF

v.                             Case No. 4:18-cv-00345 KGB-PSH

BRANDON GRIMES, et al.                                                              DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Antonio Johnson’s complaint is dismissed without prejudice.

       So adjudged this 2nd day of October, 2018.



                                                      ____________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
